EXHIBIT 10.2

 

FORFEITURE AGREEMENT

 

This FORFEITURE AGREEMENT (“Agreement”) is entered into this October 12, 2020 by
and between Terra Tech Corp., a Nevada corporation (the “Company”), and Michael
Nahass (the “Stockholder”).

 

WHEREAS, Stockholder was issued 3,654,030 shares of the Company’s common stock
(the “Shares”) on or about February 14, 2020; and

 

WHEREAS, Stockholder desires to forfeit and have the Company cancel the Shares.

 

NOW THEREFORE, the Stockholder and the Company hereby agree, represent and
warrant as follows:

 

1. No Prior Transfers. The Stockholder represents and warrants to the Company
that (1) he has not, in whole or in part, assigned, transferred, hypothecated,
pledged or otherwise disposed of the Shares since the date of acquisition of the
Shares by the Stockholder, and (2) he holds good and valid title to the Shares,
free and clear of all liens, encumbrances, pledges, interests, and adverse
claims whatsoever.

 

2. Cancellation of Shares. The Stockholder agrees to irrevocably forfeit the
Shares, which shares shall be cancelled on the books and records of the Company
effective on the date hereof. On the date hereof, the Shares shall be cancelled
and retired by the Company and shall be of no further force or effect, and the
Stockholder agrees that no payment by the Company shall be made with respect
thereto.

 

3. Stock Power. In connection with the foregoing forfeiture and cancellation,
the Stockholder shall deliver to the Company and/or its representatives, a duly
executed stock power in a form acceptable to the Company.

 

4. Release. Stockholder, on his own behalf and on behalf of his agents,
affiliates, successors, assigns, heirs, representatives, and attorneys, hereby
irrevocably, fully and unconditionally releases and forever discharges the
Company and each of its past or present directors, officers, employees,
attorneys, principals, agents, affiliates, successors, assigns, heirs, and
representatives, from and against any and all present and future claims,
counterclaims, demands, actions, suits, causes of action, damages, controversies
and liabilities, including, without limitation, any costs, expenses, bills,
penalties or attorneys’ fees, whether known or unknown, contingent or absolute,
foreseen or unforeseen, and whether in law, equity or otherwise, that could have
been asserted in any court or forum and relating in any way to any conduct,
occurrence, activity, expenditure, promise or negotiation arising from or
relating to the issuance of the Shares or this Agreement, including the
performance thereof and further payment obligations of any kind in connection
therewith.

 

5. Governing Law; Arbitration. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Nevada. Any controversy, dispute or
claim of any nature whatsoever arising out of, in connection with or in relation
to this Agreement will be resolved by final binding arbitration in accordance
with the American Arbitration Association Rules by a retired judge at Judicial
Arbitration and Mediation Service (JAMS) in Orange County, California and all
parties hereto consent to such jurisdiction for such arbitration and enforcement
of any awards by JAMS.

 

6. Attorneys’ Fees. In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the non-breaching party
or parties for all costs, including reasonable attorneys’ fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

  1



 



 

7. Entire Agreement. This Agreement, with all exhibits, schedules and
attachments hereto and thereto, represents the entire agreement between the
parties relating to the subject matter hereof. This Agreement, with all
exhibits, schedules and attachments hereto and thereto, alone fully and
completely expresses the agreement of the parties relating to the subject matter
hereof. There are no other courses of dealing, understanding, agreements,
representations or warranties, written or oral, except as set forth herein. This
Agreement may not be amended or modified, except by a written agreement signed
by all parties hereto.

 

8. Survival; Termination. The representations, warranties and covenants of the
respective parties shall survive the consummation of the transactions herein
until the expiration of the applicable statute of limitations.

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
be deemed one and the same instrument. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

10. Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may be amended by a writing signed by all
parties hereto, with respect to any of the terms contained herein, and any term
or condition of this Agreement may be waived or the time for performance hereof
may be extended by a writing signed by the party or parties for whose benefit
the provision is intended.

 

11. Incorporation of Recitals. All of the recitals hereof are incorporated by
this reference and are made a part hereof as though set forth at length herein.

 

12. Expenses. Each party hereto shall bear all of its/his respective costs and
expenses incurred in connection with the negotiation of this Agreement and in
the consummation of the transactions contemplated hereby and the preparation
hereof.

 

13. Headings; Context. The headings of the sections and paragraphs contained in
this Agreement are for convenience of reference only and do not form a part
hereof and in no way modify, interpret or construe the meaning of this
Agreement.

 

14. Assignment. This Agreement shall not be assigned by any party without the
prior written consent of the other parties.

 

15. Severability. In the event that any particular provision or provisions of
this Agreement or the other agreements contained herein shall for any reason
hereafter be determined to be unenforceable, or in violation of any law,
governmental order or regulation, such unenforceability or violation shall not
affect the remaining provisions of such agreements, which shall continue in full
force and effect and be binding upon the respective parties hereto.

 

16. Construction. The language of this Agreement shall not be construed for or
against any party hereto, regardless of who drafted or was principally
responsible for drafting the Agreement or terms or conditions hereof.

 

17. Execution Knowing and Voluntary. In executing this Agreement, the parties
severally acknowledge and represent that each: (a) has fully and carefully read
and considered the terms of this Agreement; (b) has been or has had the
opportunity to be fully advised by legal counsel of the effect and meaning of
this document and all terms and conditions hereof; and (c) is executing this
Agreement voluntarily, free from any influence, coercion or duress of any kind.

 

[Remainder of Page Left Blank Intentionally]

 

  2



 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Forfeiture Agreement as of the date first written above.

 

STOCKHOLDER:

 

 

 

 

/s/ Michael Nahass

 

Michael Nahass

COMPANY:

 

 

TERRA TECH CORP.

 

 

 

/s/ Alan Gladstone

Name:

Alan Gladstone

 

Title:

Chairman, Compensation Committee

 



 

  3



 